*344ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
The bills of exception and statement of facts were filed too late for consideration. This is demonstrated in the opinion on original hearing.
It appears from the record that the trial was had before Curtis Douglass, Special County Judge of Carson County. The record fails to show that the special judge took the oath of office as required by the Constitution and by article 555, C. C. P., 1925. In the trial of a criminal case, the necessity that the record show a compliance with the Constitution in the particular mentioned is absolute. See many cases cited in Vernon’s Ann. Tex. C. C. P., vol. 1, p. 481. See, also, Mims v. State, 112 Texas Crim. Rep., 176; McLemore v. State, 107 Texas Crim. Rep., 408.
For the reasons stated, the motion for rehearing is granted, the affirmance is set aside, the judgment is reversed and the cause remanded.

Reversed and remanded.